Title: From Thomas Jefferson to John Beckley, 17 April 1798
From: Jefferson, Thomas
To: Beckley, John


          
            Dear Sir
            Philadelphia April 17th. 1798.
          
          You mention that Colo. John Trigg will accomodate you with the sum of three hundred & forty dollars or part of it on an assurance that it shall be replaced to him in Richmond or Lynchburg within two or three months from this time. I will undertake to have it replaced to him the first week in July in Richmond, if that will suit him, for which this letter shall be my obligation. I sincerely wish that this may answer both his & your accomodation, being with esteem Dear Sir
          Your friend & servt
          
            Th: Jefferson
          
        